

INTELLECTUAL PROPERTIES LICENSE AGREEMENT


This Intellectual Properties License Agreement (this “Agreement”) is entered
into and between the following two parties in Jinjiang, Fujian Province, the
People’s Republic of China (the “PRC”) on 18 November, 2010.


Licensor:
Fujian Jinjiang Chendai Ailibao Shoes & Clothes Co., Ltd

Address:
Jiangtou village, Chendai town, Jinjiang, Fujian province

Legal Representative: Ding Baojian


Licensee:
AILIBAO (FUJIAN) MARKETING MANAGEMENT CO.,LTD

Address:
Floor 2, Building 1, Kaiyuan Industrial Zone No.118,

 
Jiangtou Village, Chendai Town, Jinjiang City

Legal Representative: Lam Mei Ying


(collectively referred to as the “Parties”)


WHEREAS:


1.
Licensee is a wholly foreign-owned enterprise duly established and validly
existing in the PRC;



2.
Licensor is a limited liability company duly established and validly existing in
the PRC;



3.
It is agreed by both Parties that Licensor will license the Intellectual
Properties (as defined in Section 1.1) to Licensee under the terms and
conditions of this Agreement.



THEREFORE, the Parties, through friendly negotiation in the principles of
equality and mutual benefits, hereby agree the following:

 
1

--------------------------------------------------------------------------------

 


1.
License



1.1
License of the Intellectual Properties



 
In accordance with the terms of this Agreement, Licensor agrees to license to
Licensee, Licensee agrees to accept the license of all intellectual properties
owned by Licensor, including but not limited to all or any part of the
intellectual properties listed in Exhibit (such Exhibit will be updated from
time to time) (the “Intellectual Properties”), or the right to conduct business
operations with these Intellectual Properties.



1.2
Nature



The license of the Intellectual Properties under this Agreement is exclusive.
Unless otherwise agreed by the Parties in prior written form, Licensor may only
use the Intellectual Properties during its own course of business and shall not
take any action which affects or may affect Licensee’s to use the Intellectual
Properties, including but not limited to the transfer or license of the
Intellectual Properties to any third party in any manner directly or indirectly,
except during its ordinary course of business.


1.3
Limitation



The territory of the license under this Agreement is the entire world.


1.4
Licensor’s Consent



If Licensee implements any intellectual property not under this Agreement (the
“New Intellectual Property”), whether it is made on the basis of the
Intellectual Property under this Agreement or it has been altered or improved in
form or substance, Licensor acknowledges and agrees that Licensee owns any or
all rights and interests of the New Intellectual Property, including but not
limited to the rights to own, possess, use and dispose the New Intellectual
Property and to be benefited from the New Intellectual Property, without
Licensor’s Consent and free of charge. Licensor shall assist Licensee in
handling relevant formalities for the New Intellectual Property, including but
not limited to execution of necessary documents in written form.


2.
Royalty



 
Unless otherwise agreed by the Parties, the license granted hereunder is
royalty-free.


 
2

--------------------------------------------------------------------------------

 

3.
Confidentiality



3.1
Except for Section 3.2, each Party shall keep confidential any confidential
material or information, which is disclosed to the other Party due to acceptance
of the Intellectual Property, (“Confidential Information”) and part of the
Intellectual Properties under this Agreement, which is not available to the
public. Once this Agreement is terminated, such Party shall return to the other
Party as per its request, or to destroy or delete in a manner agreed by the
other Party any document, material, software or other tangible media bearing
such Confidential Information and shall cease to use such Confidential
Information. Unless otherwise agreed by a Party in prior written form, the other
Party shall not disclose, provide or transfer such Confidential Information.
Each Party shall take all necessary measures to disclose such Confidential
Information only to Licensor’s employees, agents or professional consultants
necessary to know such Confidential Information and procure such employees,
agents or professional consultants to observe the confidentiality obligations
under this Agreement.



3.2
The afore-mentioned restrictions are not applicable to :



 
3.2.1
information or material which has already become available to the public at the
time of disclosure;



 
3.2.2
information or material becomes available to the public after the disclosure not
due to the fault of a Party;



 
3.2.3
information or material which is known to a Party before the disclosure and is
not acquired from the other Party directly; or



 
3.2.4
the Confidential Information required to be disclosed to government authority,
stock exchange and etc. as requested by laws or court decrees, or be disclosed
to its legal counsel or financial consultant in the ordinary course of business
by either Party.



3.3
The Parties agree that this Section shall survive the modification, rescission
or termination of this Agreement.



4.
Representations and Warranties



4.1
Licensor hereby represents and warrants that:



 
4.1.1
It is a company duly established and existing under the laws of the PRC;



 
4.1.2
It has requisite corporate power to execute and perform this Agreement, the
execution and performance of which are within its business scope. It has taken
all necessary corporate actions, is duly authorized and has obtained the consent
and approval from any third party or government authority. Neither execution nor
performance of this Agreement does or will violate any applicable law or any
contract having binding force on it;


 
3

--------------------------------------------------------------------------------

 


 
4.1.3
This Agreement will constitute a legal, valid and binding obligation which is
enforceable against it;



 
4.1.4
It is the legal owner of the Intellectual Properties under this Agreement.



 
4.1.5
It will timely execute all documents and handle or assistant in handling all
formalities in respect of the Intellectual Properties licensed under this
Agreement as Licensee deems necessary.



4.2
Licensee hereby represents and warrants that:



 
4.2.1
It is a company duly established and existing under the laws of the PRC;



 
4.2.2
It has requisite corporate power to execute and perform this Agreement, the
execution and performance of which are within its business scope. It has taken
all necessary corporate actions, is duly authorized and has obtained the consent
and approval from any third party or government authority. Neither execution nor
performance of this Agreement does or will violate any applicable law or any
contract having binding force on it;



 
4.2.3
This Agreement will constitute a legal, valid and binding obligation which is
enforceable against it.



5.
Further Covenants of Licensor



5.1
Licensor agrees, during the term of this Agreement and after the expiration
thereof, not to pose any objection to any right in connection with the
Intellectual Properties licensed to Licensor and the validity of this Agreement
or to conduct any action or omission which is considered by Licensee to impair
or possibly impair such rights and license.



5.2
Licensor agrees to provide assistance for Licensor so that Licensor implements
the rights of the Intellectual Properties under this Agreement and other
relevant rights. In case there is any claim by any third party with respect to
the Intellectual Properties, Licensee, in its sole discretion, may answer the
claim in the name of itself, Licensor or both. In case of any third party’s
infringement of the Intellectual Properties, Licensor shall immediately inform
Licensee of the infringements in witting within its knowledge; only Licensee is
entitled to determine whether to take actions against such infringements.


 
4

--------------------------------------------------------------------------------

 


5.3
Licensor agrees not to use such Intellectual Properties in a method, by which,
at discretion of Licensee, the Intellectual Properties or the good wills of
either Party will or may be impaired.



6.
Quality



The Parties acknowledge the value of the good will in connection with the
Intellectual Properties and shall use their best endeavors to improve the
quality of the business operation so as to protect and enhance the good wills
represented by the Intellectual Properties.


7.
Advertising



Unless otherwise agreed by Licensee in prior written form, Licensor agrees not
to do any marketing or advertising in respect of the Intellectual Properties
under this Agreement via radio, TV, newspaper, magazine, internet or other
media.


8.
Effectiveness and Term



8.1
This Agreement shall come into effect as of the date first above written in this
Agreement. Unless otherwise this Agreement is terminated by its terms, the term
of this Agreement shall be ten (10) years.



8.2
Upon the expiration of this Agreement, the term of this Agreement shall be
renewed automatically for ten (10) years, unless Licensee gives Licensor a three
(3) months’ prior notice in writing that this Agreement shall not be renewed.



9.
Filing of Intellectual Properties



Upon execution of this Agreement, within three (3) months from the date when
Licensor obtains all relevant certificates for the Intellectual Properties (if
necessary), the Parties shall file for records of the license of the
Intellectual Properties with relevant registration authorities in accordance
with the laws of the PRC (if applicable). The Parties agree to sign or provide
all documents necessary for the filing of Intellectual Properties in accordance
with the principles in this Agreement and the requirements in relevant laws. If
the Parties make any amendment or supplement in accordance with Section 16, the
Parties shall file the amendments or supplements of this Agreement for records
with relevant administrative authorities of Intellectual Properties in
accordance with the laws of the PRC (if applicable). The Parties agree to sign
or provide all necessary documents for the filing in accordance with this
Agreement and applicable laws and regulations.

 
5

--------------------------------------------------------------------------------

 


10.
Termination



10.1
Unless renewed in accordance with this Agreement, this Agreement shall terminate
at the expiration date of this Agreement or the termination date of Licensor’s
right in the license hereunder of the Intellectual Properties, which is the
earlier.



10.2
During the term of this Agreement, neither Party may terminate this Agreement
unless otherwise agreed by the Parties. Licensee is entitled to terminate this
Agreement at any time in a method or a thirty (30) days’ prior notice in writing
to Licensor.



10.3
Sections 3, 5, 14 and 15 shall survive the termination or recession of this
Agreement.



11.
Force Majeure



11.1
“Event of Force Majeure” means any event that is unforeseeable or beyond the
reasonable control of the Party affected and cannot be prevented with reasonable
care, which includes but is not limited to the acts of governments, acts of
nature, fire, explosion, geographic change, flood, earthquake, tide, lightning,
war. However, any shortage of credit, capital or finance shall not be regarded
as an event beyond a Party’s reasonable control. However, deficiency of credit,
fund or financing shall not be deemed as the item out of reasonable control of
the Party. The Party affected by an Event of Force Majeure who claims to be
exempted from performing any obligations under this Agreement or under any
section herein shall notify each other Party promptly of such exemption.



11.2
When performance of this Agreement is delayed or prevented due to an Event of
Force Majeure defined as the above, the Party affected by such Event of Force
Majeure shall be exempted from any liability under this Agreement to the extent
of such delay or prevention. The Party affected shall take proper measures to
decrease or diminish the impacts from such Event of Force Majeure and make
reasonable and practicable efforts to resume the performance delayed or
prevented by the Event of Force Majeure, so that it may be exempted from
performing such obligations to the extent of the part of the obligations delayed
or prevented. Once the Event of Force Majeure ceased, the affected Party shall
make its best endeavors to resume the performance of this Agreement.


 
6

--------------------------------------------------------------------------------

 


12.
Notices



Notices for the purpose of exercising the rights and performing the obligations
hereunder shall be in writing and be delivered by personal delivery, registered
mail, postage prepaid mail, recognized courier service or by facsimile
transmission to the address of the relevant Party or Parties set forth below.


Licensor:
Fujian Jinjiang Chendai Ailibao Shoes & Clothes Co., Ltd

Address:
Jiangtou village, Chendai town, Jinjiang, Fujian province

 
Fax:
0595-85192329

Telephone:
0595-85196329

Addressee:
Ding Baofu



Licensee:
AILIBAO (FUJIAN) MARKETING MANAGEMENT CO.,LTD

Address:
Floor 2, Building 1, Kaiyuan Industrial Zone No.118,

Jiangtou Village, Chendai Town, Jinjiang City
Fax:
0595-85192329

Telephone:
0595-85196329

Addressee:
Lam Mei Ying



13.
Transfer and Assignment



 
Unless otherwise agreed by Licensee in prior written form, Licensor shall not
transfer any right and obligation under this Agreement, or license the
Intellectual Properties under this Agreement to any third party in any form, or
take any other action which might affect the rights of Licensee under this
Agreement.



14.
Dispute Resolution



14.1
The Parties shall strive to settle any dispute arising from the interpretation
or execution of this Agreement through negotiation in good faith. In case no
settlement can be reached through consultation, each Party may submit such
dispute to Xiamen Arbitration Commission for arbitration in accordance with its
then-current and effective arbitration rules. The arbitration shall be conducted
in Chinese. The arbitration award shall be final and binding upon the Parties.



14.2
Each Party shall continue to perform its obligations in good faith in accordance
with this Agreement except for the matters in dispute.


 
7

--------------------------------------------------------------------------------

 

15.
Governing Law



The execution, effectiveness, performance and interpretation and the resolution
of disputes of this Agreement shall be governed by and construed in accordance
with the laws of the PRC.


16.
Amendment and Supplement



Any amendment or supplement to this Agreement shall take effect only after the
written agreement thereto is duly executed by all the Parties. The amendment
agreement or the supplement agreement thereto duly executed by the Parties shall
be part of this Agreement and shall be equally authentic with this Agreement.


17.
Severability



 
The Parties acknowledge that they enter into this Agreement in good faith on the
basis of equality and mutual benefit. In case any provision or regulation of
this Agreement is ruled illegal or unenforceable under the applicable law, it
shall be deemed to be excluded from this Agreement and be null and void, as if
such provisions had never been included in this Agreement. However, the balance
of this Agreement will remain in force and this Agreement shall be deemed as
without such provisions from the beginning. The Parties shall replace the
deemed-deleted provisions with lawful and valid provisions acceptable to the
Parties through amicable consultations.



18.
Waiver



 
Any non-exercise of any right, power or privilege hereunder shall not be deemed
as a waiver thereof. Any single or partial exercise of such rights, powers or
privileges shall not exclude one Party from exercising any other rights, powers
or privileges.



19.
Exhibit



The Exhibit to this Agreement shall be an integrate part of, and shall be
equally authentic with this Agreement.


20.
Language



 
This Agreement shall be made in English, with two [2] originals.



IN WITNESS THEREOF the Parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives as of the date first set forth
above.

 
8

--------------------------------------------------------------------------------

 

[Signature page to the Intellectual Properties License Agreement]


Licensor:  Fujian Jinjiang Chendai Ailibao Shoes & Clothes Co., Ltd


Authorized Representative:
/s/ DING Baojian
 



Licensee:  AILIBAO (FUJIAN) MARKETING MANAGEMENT CO.,LTD


Authorized Representative:
/s/ LAM Mei Ying
 


 
9

--------------------------------------------------------------------------------

 

Exhibit —List of the Intellectual Properties Licensed


 
1.
Trademark:



Seven trademark ownership:


Trademarks
 
No. of
Trademark
Registration
No.
 
Verified
Category of
Category of
Goods
 
Term
             
[ex10-5img1.jpg]
 
1371023
 
No.25
 
March 7, 2010 to March 6, 2020
             
[ex10-5img2.jpg]
 
1685284
 
No.25
 
December 21, 2001 to December 20, 2011
             
[ex10-5img3.jpg]
 
2022238
 
No.25
 
January 7, 2003 to January 6, 2013
             
[ex10-5img4.jpg]
 
4215905
 
No.25
 
September 7, 2008 to September 6, 2018
             
[ex10-5img5.jpg]
 
4215986
 
No.25
 
May 28, 2008 to May 27, 2018
             
[ex10-5img6.jpg]
 
4215987
 
No.25
 
May 7, 2009 to May 6, 2019
             
[ex10-5img7.jpg]
 
4787165
  
No.16
  
April 7, 2009 to April 6, 2019


 
10

--------------------------------------------------------------------------------

 

Two pending trademark application:


Trademarks
 
No. of
Trademark
Registration
No.
 
Verified
Category of
Category of
Goods
 
Date of obtaining
the notice of
acceptance
             
[ex10-5img8.jpg]
 
6915620
 
No.25
 
June 23,2008
             
[ex10-5img9.jpg]
  
6915621
  
No.25
  
June 23,2008



2.
Domain



One domain names with ICANN:


Domain Names
 
Registration Date
 
Expiration Date
cnailibao.com
  
June 14, 2004
  
June 14, 2013


 
11

--------------------------------------------------------------------------------

 